Exhibit 10.iii.s.

CONFIDENTIAL RETIREMENT AGREEMENT

BETWEEN:

MOSAIC CANADA ULC,

doing business as MOSAIC POTASH BELLE PLAINE

(the “Employer”)

AND:

NORMAN B. BEUG

(the “Employee”)

WHEREAS the Employee and Employer have agreed that the Employee will undertake a
structured retirement of employment as set out in this agreement.

AND WHEREAS the parties agree to settle all matters arising out of the
Employee’s employment and the termination thereof.

NOW THEREFORE in consideration of the mutual covenants contained herein, the
parties hereto each agree with the other and covenant as follows:

 

1. The Employee will continue as Senior Vice President – Potash Operations until
May 31, 2011 and will retain his current salary, benefits and Management
Incentive Plan (MIP) bonus through May 31, 2011.

 

2. Effective May 5, 2011 Joc O’Rourke will assume operational control of the
Potash Business Unit.

 

3.

Effective June 1, 2011 until July 31, 2012, the Employee will assume the
position of Senior Advisor – Potash. His duties will include his current role in
the Canadian Fertilizer Institute, industry association relations,
consulting/advising Joc O’Rourke on government relations, community relations,
management transition issues and such other projects as may be requested by Joc
O’Rourke. The position will be part-



--------------------------------------------------------------------------------

 

time, approximately five days per month and there will be no required office
presence. The salary will be $150,000 per year, payable monthly. Upon the mutual
agreement in writing, the position may be extended for an additional 1 year. The
position is not MIP bonus eligible. No further stock options or RSUs will be
granted to the Employee.

 

4. During that time, the Employee will be fully engaged in the performance of
his job duties, as may be assigned from time to time. The above does not
preclude Employee from serving as a member of the Board of Directors of a
business that is not a competitor of Employer, its parent company(ies) and
related or affiliated corporations, provided such service does not otherwise
violate the Non-Competition clause set forth in Section 14 (c) below.

 

5. The Employee will be removed as a Section 16 officer as soon as reasonably
possible and will resign his officer and director positions with all Mosaic
subsidiaries and affiliates upon the request of Employer. The Employee agrees to
execute all necessary documents to give effect to such resignations.

 

6. In the first quarter of fiscal 2012, the Employee shall be paid out his
earned but unused vacation accrued to May 31, 2011.

 

7. The parties agree that Employee will be eligible for six weeks of vacation
from June 1, 2011 through his retirement date on July 31, 2012. Employee will be
paid out for any of this earned but unused vacation as soon as administratively
feasible following his retirement.

 

8. The Employee shall continue to be provided with his current company vehicle
while occupying the position of Senior Advisor – Potash. The Employee shall be
provided with the option to personally assume the lease at his cost upon
termination of employment.

 

9.

Employee will be eligible for full-time employee equivalent health and welfare
benefits while employed in the position of Senior Adviser – Potash, subject to
the terms of the benefit plans. Employee will also remain eligible for a Company
paid Executive Physical and reimbursement for financial planning services up to
CAD

 

- 2 -



--------------------------------------------------------------------------------

 

7,000, per the terms of the Mosaic Executive Financial Planning Reimbursement
Program.

 

10. The Employer will offer Employee executive level outplacement services
commensurate with Employee’s position and experience for a period no longer than
twelve (12) months following Employee’s termination of employment or until
Employee finds new employment, whichever occurs first. The cost of outplacement
services furnished will be capped at a maximum of $25,000. Cash will not be paid
in lieu of outplacement services. Employee shall be responsible for any
individual tax consequences, if any, relating to the provision of these
services. Notwithstanding the above, Employee may access the above outplacement
services while still employed for the sole purpose of assistance in obtaining a
position serving as a member of the Board of Directors of a non-competing
company in accordance with Section 4 above.

 

11. In the event the Employee remains employed through July 31, 2012, the
Employer will provide the Employee with a lump sum payment, less all lawful
deductions, equal to the value of 3,060 RSUs, calculated at the closing price of
Mosaic stock as of July 31, 2012 or such later date of retirement in the event
the parties mutually agree to extend the Employee’s employment. Provided
however, in the event the Employee’s employment continues until July 27, 2013,
then the Employee shall receive no payment pursuant to this clause.

 

12. Upon retirement on July 31, 2012, or such later date of retirement as may be
agreed upon between the Employee and Employer, Employee will sign and deliver to
Employer, the attached Release of All Claims, and the Employer shall provide, as
soon as administratively feasible, the Employee with the following, all less
lawful deductions:

 

  (i) a lump sum retiring allowance of CAD 425,000;

 

  (ii) annual target bonus for the 2010-2011 fiscal year of CAD 276,250; and

 

  (iii) Reimbursement of CAD 4,146 for the cost of continued health and dental
coverage in the year following Employee’s retirement.

 

- 3 -



--------------------------------------------------------------------------------

13. The Employee will be afforded the opportunity to use any of the severance
proceeds from this Confidential Retirement Agreement to fund his Registered
Retirement Savings Plan, as may be allowed by law.

 

14. Non-Disclosure, Non-Solicitation, and Non-Competition Covenants. In
consideration of the opportunity to receive certain benefits pursuant to this
Agreement, Employee agrees, both during Employee’s employment and following
termination of this Agreement or termination of Employee’s employment by either
party, at any time, for any reason, as follows:

 

  (a) Non-Disclosure.

 

  (i) Employee acknowledges that Employee has received and will continue to
receive access to confidential and proprietary business information or trade
secrets (“Confidential Information”) about the Employer, that this information
was obtained by the Employer at great expense and is reasonably protected by the
Employer from unauthorized disclosure, and that Employee’s possession of this
special knowledge is due solely to Employee’s employment with the Employer. In
recognition of the foregoing, Employee will not at any time during employment or
following termination of employment for any reason, disclose, use or otherwise
make available to any third party any Confidential Information relating to the
Employer’s business, including its products, production methods, and
development; manufacturing and business methods and techniques; trade secrets,
data, specifications, developments, inventions, engineering and research
activity; marketing and sales strategies, information and techniques; long and
short term plans; current and prospective dealer, customer, vendor, supplier and
distributor lists, contacts and information; financial, personnel and
information system information; and any other information concerning the
business of the Employer which is not disclosed to the general public or known
in the industry, except for disclosure necessary in the course of Employee’s
duties.

 

- 4 -



--------------------------------------------------------------------------------

  (ii) Upon termination of employment with the Employer, Employee shall deliver
to a designated Employer representative all records, documents, hardware,
software, and all other Employer property and all copies thereof in Employee’s
possession. Employee acknowledges and agrees that all such materials are the
sole property of the Employer and that Employee will certify in writing to the
Employer at the time of termination that Employee has complied with this
obligation.

 

  (b) Non-Solicitation.

 

  (i) Employee specifically acknowledges that the Confidential Information
described in this Section 14 includes confidential data pertaining to current
and prospective customers and dealers of the Employer, that such data is a
valuable and unique asset of the Employer’s business and that the success or
failure of the Employer’s ability to establish and maintain close and continuing
personal contacts and working relationships with such customers and dealers and
to develop proposals which are specifically designed to meet the requirements of
such customers and dealers. Therefore, during Employee’s employment with the
Employer and for the twelve (12) months following termination of employment for
any reason, Employee agrees that Employee will not, except on behalf of the
Employer or with the Employer’s express written consent, solicit, either
directly or indirectly, on his own behalf or on behalf of any other person or
entity with respect to any similar or competitive products or services, any such
customers and dealers with whom Employee had contact or supervisor
responsibility during the twenty-four (24) months preceding Employee’s
termination of employment or about which Employee received or had access to
Confidential Information.

 

  (ii)

Employee specifically acknowledges that the Confidential Information described
in this Section 14 also includes confidential data pertaining to current and
prospective employees and agents of the Employer, and Employee further agrees
that during Employee’s employment with the

 

- 5 -



--------------------------------------------------------------------------------

 

Employer and for the twelve (12) months following termination of employment for
any reason, Employee will not directly or indirectly solicit, on his own behalf
or on behalf of any other person or entity, the services of any person who is an
employee or agent of the Employer or solicit any of the Employer’s employees or
agents to terminate their employment or agency with the Employer, except with
the Employer’s express written consent.

 

  (iii) Employee specifically acknowledges that the Confidential Information
described in this Section 14 also includes confidential data pertaining to
current and prospective vendors and suppliers of the Employer, and Employee
agrees that during Employee’s employment with the Employer and for the twelve
(12) months following termination of employment for any reason, Employee will
not directly or indirectly solicit, on his own behalf or on behalf of any other
person or entity, any Employer vendor or supplier for the purpose of either
providing products or services to a business competitive with that of the
Employer, as described in Section 14(c)(i), or terminating or materially
changing such vendor’s or supplier’s relationship or agency with the Employer.

 

  (iv) Employee further agrees that, during Employee’s employment with the
Employer and for the twelve (12) months following termination of employment for
any reason, Employee will do nothing to interfere with any of the Employer’s
business relationships.

 

  (c) Non-Competition.

 

  (i)

Employee covenants and agrees with during Employee’s employment with the
Employer and for the twelve (12) months following termination of employment for
any reason, he will not, engage in or carry on, directly or indirectly, as an
owner, employee, agent, associate, consultant or in any other capacity, a
business competitive with that conducted by the Employer. A “business
competitive with that conducted by the Employer” shall mean any business or
activity

 

- 6 -



--------------------------------------------------------------------------------

 

involved in the design, development, manufacture, sale, marketing, production,
distribution, or servicing of phosphate, potash, nitrogen, fertilizer, or crop
nutrition products, or any other significant business in which the Employer is
engaged in or preparing to engage in as of the date of Employee’s termination of
employment. To “engage in or carry on” shall mean to have ownership in such
business (excluding ownership of up to 1% of the outstanding shares of a
publicly-traded company) or to consult, work in, direct or have responsibility
for any area of such business, including but not limited to the following areas:
operations, sales, marketing, manufacturing, procurement or sourcing,
purchasing, customer service, distribution, product planning, research, design
or development.

 

  (ii) During Employee’s employment with the Employer and for the twelve
(12) months following termination of employment for any reason, Employee
certifies and agrees that he will notify the CEO/President of the Employer of
his employment or other affiliation with any potentially competitive business or
entity prior to the commencement of such employment or affiliation. Employee may
make a written request to the CEO/President for modification of this
non-competition covenant; the CEO/President will determine, in his sole
discretion, if the requested modification will be harmful to the Employer’s
business interests; and the CEO/President will notify Employee in writing of the
terms of any permitted modification or of the rejection of the requested
modification. For the purposes of this Section 14, the Employer shall include
any existing or future subsidiaries of the Employer. A subsidiary of the
Employer shall include a corporation, limited liability company or other entity,
a majority of the voting power, the then outstanding shares (or a comparable
voting equity interests) entitled to vote in the general election of directors
(or persons filling similar governing positions in non-corporate entities) of
which is owned by the Employer directly or indirectly or individually through
another subsidiary of the Employer.

 

- 7 -



--------------------------------------------------------------------------------

15. Employer Remedies. Employee acknowledges and agrees that the restrictions
and agreements contained in this Agreement are reasonable and necessary to
protect the legitimate interests of the Employer, that the services to be
rendered by Employee as an employee of the Employer are of a special, unique and
extraordinary character, that it would be difficult to replace such services and
that any violation of Section 14 of this Agreement would be highly injurious to
the Employer, that Employee’s violation of any provision of Section 14 of this
Agreement would cause the Employer irreparable harm that would not be adequately
compensated by monetary damages and that the remedy at law for any breach of any
of the provisions of Section 14 will be inadequate. Employee further
acknowledges that Employee has requested, or has had the opportunity to request,
that legal counsel review this Agreement, and having exhausted such right,
agrees to the terms herein without reservation. Accordingly, Employee
specifically agrees that the Employer shall be entitled, in addition to any
remedy at law or in equity, to preliminary and permanent injunctive relief and
specific performance for any actual or threatened violation of this Agreement
and to enforce the provisions of Section 14 of this Agreement, and that such
relief may be granted without the necessity of proving actual damages and
without the necessity of posting any bond. This provision with respect to
injunctive relief shall not, however, diminish the right to claim and recover
damages, or to seek and obtain any other relief available to it at law or in
equity, in addition to injunctive relief.

 

16. Governing Law. This Agreement shall be governed by and construed under
Saskatchewan law, without regard to its conflict of laws principles. In the
event that any provision of this Agreement is held unenforceable, such provision
shall be severed and shall not affect the validity of enforceability of the
remaining provisions. In the event that any provision is held to be overbroad,
such provision shall be deemed amended to narrow its application to the extent
necessary to render the provision enforceable according to applicable law.

 

17. Taxes. The Employer may withhold from any amounts payable under this
Agreement such federal and provincial income taxes and payroll deductions as the
Employer shall determine are required to be withheld pursuant to any applicable
law or regulation.

 

- 8 -



--------------------------------------------------------------------------------

18. Jurisdiction and Venue. The parties agree that any litigation in any way
relating to this Agreement shall be brought and venued exclusively in
Saskatchewan and Employee hereby consents to the personal jurisdiction of these
courts and waives any objection that such venue is inconvenient or improper.

 

19. Entire Agreement. This Agreement contains the entire understanding and
agreement of the Employee and the Employer with respect to these matters and
supersedes any previous agreements or understandings, whether written or oral,
between them on the same subjects, including, without limitation, the Senior
Management Severance and Change in Control Agreement effective as of March 30,
2008.

 

20. Survival. The covenants contained in Sections 14 through 24 of this
Agreement shall remain in full force and effect after the termination of
Employee’s employment with the Employer and after any termination or expiration
of this Agreement. Employee and the Employer acknowledge and understand that,
unless expressly stated above, Employee’s obligations hereunder shall not be
affected by the reasons for, circumstances of, or identity of the party who
initiates the termination of Employee’s employment with the Employer.

 

21. No Waiver, Amendment. The Employer’s waiver or failure to enforce the terms
of this Agreement in one instance shall not constitute a waiver of its rights
under the Agreement with respect to other violations. This Agreement may be
amended only in a writing signed by Employee and an authorized officer or
director of the Employer.

 

22. Assignment. This Agreement shall be binding upon the legal representatives
of Employee. This Agreement may be transferred, assigned or delegated, in whole
or in part, by the Employer to its successors and assigns, and the rights and
obligations of this Agreement shall be binding upon and inure to the benefit of
any successors or assigns of the Employer, and Employee will remain bound to
fulfill Employee’s obligations hereunder. Employee may not, however, transfer or
assign his rights or obligations under this Agreement. However, in the event of
Employee’s death following the execution of this Agreement and Employee’s
expected retirement date on July 12, 2012, or as otherwise agreed, the payments
set forth in Section 12 (i) and (ii) will be made as soon as administratively
feasible to Employee’s spouse if living, if not, to Employee’s estate, following
the agreed date of Employee’s retirement.

 

- 9 -



--------------------------------------------------------------------------------

23. Read and Understood. Employee has read this Agreement carefully and
understands each of its terms and conditions. Employee has sought independent
legal counsel of Employee’s choice to the extent Employee deemed such advice
necessary in connection with the review and execution of this Agreement.

 

24. Dispute Resolution. The parties agree that any disputes arising under this
Agreement or relating to Employee’s employment with the Employer will be
resolved under the Mosaic Employment Dispute Resolution Program. Notwithstanding
the preceding sentence, the following disputes need not be resolved through the
Mosaic Employment Dispute Resolution Program and may be brought in a
Saskatchewan court with proper jurisdiction as set forth in Section 18: (i) any
dispute arising under or relating to the provisions of Section 14 or 15 of this
Agreement, (ii) any claim for injunctive relief, and (iii) any dispute arising
under this Agreement.

 

25. The Employee shall keep the terms and conditions of this agreement strictly
confidential and shall not disclose the same, either directly or indirectly,
except to his legal counsel, spouse or where required by law, without the
express written consent of the Employer.

 

26. This settlement agreement is inclusive of any and all other expenses,
benefits or allowances to which the Employee is or may be entitled.

 

27. The Employee shall accept the foregoing sums in full and final satisfaction
of any and all claims the Employee may have against the Employer in connection
with his employment or the termination thereof.

 

28. All sums referenced in this Agreement are in Canadian dollars.

 

29. The Employee agrees to execute a release in favour of the Employer of any
and all claims in relation to his employment and the termination thereof, in the
form attached.

 

30. The parties agree that this settlement does not constitute an admission of
liability on the part of the Employer.

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer, Mosaic Canada ULC, doing business as Mosaic
Potash Belle Plaine, hereto agrees to this Settlement Agreement this
             day of May, A.D. 2011.

 

Per:  

 

 

        Mosaic Canada ULC, doing business as

        Mosaic Potash Belle Plaine

IN WITNESS WHEREOF, the Employee, Norman B. Beug, hereto agrees to this
Settlement Agreement this              day of May, A.D. 2011.

 

Per:  

 

 

        Norman B. Beug

 

- 11 -



--------------------------------------------------------------------------------

RELEASE OF ALL CLAIMS

KNOW ALL MEN BY THESE PRESENTS, that the undersigned, Norman B. Beug,
(hereinafter referred to as the “Releasor”) for the consideration in the
attached Confidential Settlement Agreement, less all deductions as required by
law, given by Mosaic Canada ULC, doing business as Mosaic Potash Belle Plaine
(the receipt and sufficiency of which is hereby acknowledged) hereby releases
and forever discharges Mosaic Canada ULC, doing business as Mosaic Potash Belle
Plaine, and all of its successors, predecessors, and parent company(ies),
related corporations, partners, divisions, assigns, past and present officers,
shareholders, directors, agents and employees, and all persons acting by,
through, or in concert with any of the foregoing (all of whom are herein
collectively referred to as the “Released Parties”) of and from all manner of
actions, causes of action, claims, demands, damages and liabilities of any
nature or kind whatsoever and whether in law, equity, contract, tort or
otherwise which the said Releasor and his successors and assigns ever had, now
has, or can, or shall or may hereafter have against the Released Parties,
including without limitation, relating in any way to the employment of Norman B.
Beug by Mosaic Canada ULC, doing business as Mosaic Potash Belle Plaine, and/or
the termination thereof, including pursuant to human rights legislation, labour
standards legislation, occupational health and safety legislation, and any other
applicable legislation.

IT IS UNDERSTOOD AND AGREED that the Released Parties do not, by the payment
aforesaid, or otherwise, admit any liability to the Releasor and that such
liability is denied.

THE RELEASOR ACKNOWLEDGES AND AGREES that the Released Parties have not
discriminated against him with respect to any term and condition of his
employment, or in any respect whatsoever on any ground prohibited by human
rights legislation. The Releasor further acknowledges and agrees that the
Released Parties made every reasonable effort to accommodate him with Mosaic
Canada ULC, doing business as Mosaic Potash Belle Plaine, to the extent required
by law.

THE RELEASOR agrees that the terms of settlement and this Release shall remain
confidential and it shall not be disclosed by him, except as required by law.

THE RELEASOR represents that he has not assigned or transferred any of the
claims or rights hereby released and that no statements or representations made
by the Released Parties or any of their agents, employees or legal counsel have
influenced or induced him to execute this Release.

FOR THE CONSIDERATION aforesaid, the Releasor further agrees not to make any
claims or take any proceedings on account of any of the claims hereby released
against any person, firm or corporation who may claim against the Released
Parties or any of them under the provisions of any statute or otherwise.

THE RELEASOR confirms that he has had the opportunity to obtain independent
legal advice with respect to the details of the settlement evidenced by this
Release and confirms that he is executing this Release freely, voluntarily and
after being fully advised of his rights.

 

IN WITNESS WHEREOF the said Releasor, Norman B. Beug, has hereunto signed his
named and affixed his seal this              day of                 ,
            .

                         (Month)     (Year)      

 

 

    

 

(Witness)      Norman B. Beug

 

- 12 -